OPINION
WOODLEY, Presiding Judge.
The offense is robbery; the punishment, 15 years.
The sufficiency of the evidence to sustain the jury’s verdict is challenged on the ground that there is no evidence showing the purported crime to be more than a joke.
The record reflects that the state offered testimony showing that appellant, a customer, came to the grocery store owned by Mrs. Charles Huckaby. While he and the complaining witness, Mrs. Thelma Rhodes, manager of the store, were alone, he placed a sharp object to her back and said “Let’s sack it up.” Mrs. Rhodes said “Oh, you’re kidding,” to which appellant replied “No, I’m not; let’s sack it up.”
Mrs. Rhodes then took the money she had just counted out of the cash register and put it in a paper bag. Two little girls came in and appellant, after directing Mrs. Rhodes to cut nine slices of baloney, left with the sack of money.
Mrs. Rhodes was calling the police when Mrs. Huckaby arrived at the store. Mrs. Huckaby testified that she had met appellant carrying a sack and she knew where he lived. She proceeded to the place where she found appellant and was there when the police arrested him and took from his pocket a ten dollar bill and 34 one dollar bills.
Mrs. Rhodes testified that she first thought it was a joke; that $61.50 was taken, including like bills, without her consent; and that as a result of appellant’s placing the object against her back she was in fear of her life or serious bodily injury.
Appellant’s brief argues that appellant was a friend and customer of Mrs. Rhodes; that he willingly turned over the money and harmed no one.
The evidence shows that the money which the officer took from appellant’s pocket was placed in the police property room at the City Hall and was delivered to Mrs. Huckaby a month or two later.
Appellant did not testify or offer testimony in his behalf. His explanation at the time of his arrest was that he had cashed a check; and that “he didn’t do anything.”
The ground of error is overruled.
The remaining ground of error upon which reversal is sought is the contention that incompetent counsel was appointed.
The argument in support of this contention is “that the defense of insanity was not introduced when all facts point to the defendant being insane.”
*890There is nothing in the record to support the contention that appellant’s trial counsel was incompetent, or that appellant was denied the effective aid of counsel, or to suggest that appellant was insane at the time of the robbery or incompetent to stand trial.
The judgment is affirmed.